Filed by Delta Oil & Gas, Inc. pursuant to Rule 425 under the Securities Act of Subject Company: The Stallion Group (No. 0-51605) Delta Oil & Gas clarifies that its anticipated offer to acquire at least 80% of the shares of The Stallion Group on a fully-diluted basis has not commenced (OTCBB:SLGR) DELTA OIL & GAS INC. OTCBB: DOIG October 14, 2008 Delta Oil and Gas, Inc. (OTC:BB – DOIG) announced that it filed a registration statement on Form S-4 with the Securities and Exchange Commission on October 7, 2008 in order to register 27,168,832 of its common shares which will form part of the consideration being offered to shareholders of The Stallion Group (“Stallion”) in a proposed offer to acquire at least 80% of the shares of Stallion on a fully-diluted basis. When reviewing the registration statement on Form S-4 and any other relevant documents filed with the SEC, as well as any amendments and supplements to those documents, the Stallion shareholders should disregard the letter of acceptance and transmittal filed as Exhibit 99.2 to the Form S-4.The offer for the outstanding shares of Stallion common stock pursuant to the proposed transaction described in this communication and in the Form S-4 has not commenced.No Stallion shareholder have tendered their shares and Delta will only accept tendered shares of Stallion common stock after the offer has commenced.Delta intends to commence the offer for the outstanding shares of Stallion common stock after the effective date of the registration statement on Form S-4.At the time that the proposed transaction is commenced, Delta will file a statement on ScheduleTO with the SEC and the final prospectus will be mailed to shareholders of Stallion. Additional Information and Where to Find It In connection with this proposed transaction, Delta will also file with the U.S.
